Citation Nr: 1708210	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-41 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals, laceration left thumb and index finger.

2.  Entitlement to an effective date earlier than October 21, 2008, for the grant of entitlement to recognition of radiculopathy, left lower extremity, as a separate entity, to include on the basis that failure to grant service connection for this disability in a March 9, 2005, rating decision constituted clear and unmistakable error (CUE).

3.  Entitlement to an effective date earlier than October 21, 2008, for the grant of entitlement to recognition of radiculopathy, right lower extremity, as a separate entity, to include on the basis that failure to grant service connection for this disability in a March 9, 2005, rating decision constituted CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for radiculopathy of the left and right lower extremities, with separate 10 percent disability ratings effective October 21, 2008, and continued a noncompensable rating for residuals laceration, left thumb and index finger.

The claims were remanded by the Board in April 2014 for further development.  The matter again is before the Board.

Subsequent to the last supplemental statement of the case (SSOC), dated in August 2014, additional evidence was associated with the electronic claims file.  No waiver of initial review by the RO has been received for this additional evidence.  If an SOC or SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31 (2016), unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37 (2016).  In this case, the Board finds that the newly obtained evidence is not pertinent because it is not relevant to the claims on appeal.  Therefore, the Board finds a remand for RO consideration of the newly acquired evidence would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left index finger and thumb disability is manifested by limited flexion in the left index finger, subjective difficulty making a fist, weakness, fatigue, pain, tingling, and numbness, as well as objective sensory loss, but no decreased reflexes or muscle atrophy, all demonstrating mild, incomplete paralysis of the median nerve.

3.  On October 21, 2008, VA received from the Veteran a claim for entitlement to service connection for right and left lower extremity radiculopathy.  

4.  At the time of receipt of the October 21, 2008, claim there were no pending or otherwise unadjudicated claims for entitlement to service connection for right or left lower extremity radiculopathy. 

5.  The Veteran has not alleged an error of fact or law in the March 2005 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for the entire appellate time period, but no greater, for residuals, laceration left thumb and index finger, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8515 (2016).

2.  The criteria for an effective date earlier than October 21, 2008, for the grant of service connection for radiculopathy, left lower extremity, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2016). 

3.  The criteria for an effective date earlier than October 21, 2008, for the grant of service connection for radiculopathy, right lower extremity, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for revision of the March 2005 rating decision on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claims with no prejudice to the Veteran.

As to the other claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

In this case, the RO provided the Veteran with multiple VA examinations, most recently in May 2014 for the left thumb and index finger disability.  The existing examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disabilities on the Veteran's daily living.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the May 2014 VA examinations and the subsequent readjudication of the claims, to include on the basis of CUE in the March 2005 rating decision, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board also observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Historically, the Veteran's left thumb and index finger disability has been rated under DC 5229, as analogous to limitation of motion of the index or long finger.  However, as will be discussed in greater detail below, although the Veteran has some limitation of motion of the index finger the limitation is not of such severity as to warrant a compensable rating.  By contrast, the Veteran has objective mild, incomplete paralysis of the left median nerve due to his service-connected left thumb and index finger injury.  As such, the Board finds that the Veteran's service-connected left thumb and index finger disability is more appropriately evaluated under DC 8515, for paralysis of the median nerve.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran contends that his left thumb and index finger disability warrants a higher rating than currently assigned.  (As will be discussed in greater detail below, the Veteran currently has a separate 10 percent rating under DC 5225 for ankylosis of the left first metatarsophalangeal joint.)

DC 5229 contemplates limitation of motion of the index or long finger.  A gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed the extent possible, and; extension is limited by no more than 30 degrees warrants a noncompensable rating.  A gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed the extent possible, or; extension limited by more than 30 degrees warrants a 10 percent rating.

DC 8515 provides ratings for paralysis of the median nerve.  DC 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

DC 8615 provides a rating for neuritis of the median nerve.  DC 8715 provides a rating for neuralgia of the median nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

In this case, a statement from the Veteran's employer noted that his left hand difficulties caused problems handling small hardware and parts, as well as working in limited access areas.  This was a particular problem working on aircraft, as dropping hardware and parts in limited access areas had the potential to induce foreign object damage to the aircraft.

The Veteran was afforded a VA examination in May 2009.  At that time, he reported numbness at the tip of the index finger with loss of motion at the distal interphalangeal joint.  He denied associated pain, but did discuss decreased dexterity and strength in the left hand overall.  There were no flare-ups associated with the disability.  On examination, the scars were well healed.  There was no loss of strength for distal interphalangeal flexion, but proximal interphalangeal flexion and extension was intact, from 0 to 90 degrees.  There was a minor decrease in overall grip strength and hand dexterity was mildly impaired.

In his September 2009 notice of disagreement, the Veteran stated that he had nerve damage to the left index finger due to his in-service injury and the experienced loss of strength, numbness, loss of feeling, limited range of motion, and an inability to make a fist.

In his September 2010 substantive appeal, the Veteran indicated that he had limited flexible motion in the left index finger, could not make a proper fist, and experienced weakness, fatigue, pain, and numbness.  These problems affected his ability to work, in that he had difficulty handling small parts.

The Veteran was afforded a VA examination for his finger scars in May 2014.  The examiner noted scars to the left index finger and left thump, both status post laceration.  The examiner noted that the Veteran had lacerated his left index finger and thumb in 1987 and that the finger laceration was very deep and the thumb laceration more superficial.  The scars were not painful or unstable.  The left index finger scar was on the palmar side of the finger between the distal interphalangeal and proximal interphalangeal joints and the left thumb scar was distal and lateral on the palmar side.  The length of the finger scar was 3.2 centimeters and the thumb scar was 0.7 centimeters.  The scars were linear in nature.  The examiner found no complications (to include muscle or nerve damage) due to the scars.  

The Veteran also was afforded a VA orthopedic examination of the left hand in May 2014.  The examiner reviewed the Veteran's electronic claims files and a diagnosis of left index finger distal interphalangeal ankylosis.  The Veteran reported ongoing loss of sensation at the distal end of the lateral side of the left index finger and loss of motion of the distal finger.  During cold weather the finger would feel "dead."  The Veteran was right-hand dominant.  He denied flare-ups impacting the function of the hand.  There was limitation of motion or evidence of painful motion in the left index finger.  He was able to oppose the thumb and he had no difficulty with finger flexion or extension in that there was no gap between the fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was additional loss of motion in the left index finger following repetitive motion exercises, but he was able to oppose the thumb following repetitive motion.  There was no pain to palpation and hand grip strength was normal bilaterally.  The examiner indicated that there was ankylosis of the left index finger, which did not result in limitation of motion of other digits or interference with overall function of the hand.  The associated scars were not painful, unstable, or with a total area of greater than 39 square centimeters (6 square inches).  The Veteran did not use any assistive devices for the hand.  The examiner indicated that the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The functional impact resulted in increased difficulty using small hardware (i.e. grasping it between the thumb and index finger).

The May 2014 VA examinations also included a peripheral nerves examination.  The examiner noted a diagnosis of digital nerve injury left index finger, sequela.  The reported history of the peripheral nerve condition was related to the left index finger laceration in 1987, resulting in decreased sensation on the distal lateral side of the left index finger.  There was noted mild numbness in the finger.  Muscle strength in the left hand, wrist, and elbow all were normal.  There was no muscle atrophy.  Reflexes were normal.  Sensory testing showed decreased light touch recognition in the left index finger.  The examiner found mild, incomplete paralysis of the left median nerve.  The examiner concluded that the Veteran's index finger digital nerve injury of the left medial nerve was caused by the laceration that occurred to the finger in 1987 during active duty.

In an August 2014 statement, the Veteran reported that his hand symptoms included limitation of motion and function, extreme pain in cold weather, and decreased grip strength.  

The Board concludes that the evidence of record shows a left thumb and index finger disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating for mild, incomplete paralysis of the median nerve under DC 8515 for the entire appellate time period.  See 38 C.F.R. § 4.7 (2016).  As discussed above, the May 2014 VA examiner diagnosed the Veteran with mild, incomplete paralysis of the left median nerve and linked that disability to the Veteran's in-service left thumb and index finger injury.  There was objective evidence of sensory loss in that area.  As such, the Board finds that a 10 percent rating is warranted under DC 8515 for the entire appellate time period.  

The Board concludes that the Veteran's symptoms do not reflect a disability picture that is more closely akin to moderate, incomplete paralysis of the median nerve (or any other upper extremity nerve) for any of the period on appeal.  The Veteran maintains good muscle strength, without evidence of muscle atrophy.  The Veteran has normal reflexes.  The Board has considered the Veteran's reports of difficulty holding objects, numbness, weakness, fatigue, and limited motion, but concludes that such problems are contemplated in the above finding of mild, incomplete paralysis in light of the Veteran's normal muscle strength, absence of atrophy, and the other factors discussed above.  When considering all the above, the Board concludes that the Veteran's left thumb and index finger disability picture most closely approximates that of mild, incomplete paralysis of the median nerve and that a rating greater than 10 percent under DC 8515 is not warranted.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As previously mentioned, the Veteran is separately service-connected for ankylosis of the distal interphalangeal joint of the left index finger.  An August 2014 rating decision increased the Veteran's separate rating for ankylosis, left first metatarsophalangeal joint, from noncompensable to 10 percent, effective May 8, 2014.  The Veteran has not expressed disagreement with this rating or effective and, as such, no further consideration of the ankylosis of the left first metatarsophalangeal joint is necessary.  As such, the limited motion associated with that disability has been compensated therein and will not be addressed further.  

The Veteran also has multiple service-connected scars associated with his service-connected left thumb and index finger disability.  The Veteran has not claimed that a compensable rating is warranted for the scars themselves, nor has he reported associated pain or loss of motion due to the scars.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  Under the criteria in effect prior to October 23, 2008, the Veteran would not warrant a compensable rating for his left thumb and index finger scars.  DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).  The Veteran's scar is to the left hand.  DCs 7801 (deep scars or ones causing limitation of motion), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial painful scars), and 7805 (scars, other, based on limitation of the affected part) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7801, 7802, 7803 and 7805 (2008).  As discussed, the Veteran's scars are not painful, are not sufficiently large to warrant a compensable rating, are superficial, are stable, and do not limit range of motion of the hand. 

The Veteran does not find any other potentially applicable DC under which to apply a higher or separate disability rating.  The Veteran, for example, would not warrant a compensable rating under DC 5229 (the DC under which he has historically been rated) because he does not have extension limited by more than 30 degrees or a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 10 percent under DC 8515, for the Veteran's service-connected left thumb and index finger disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which the appeals have been pending, and that assignment of staged ratings is not for application. 

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left thumb and index finger disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left thumb and index finger disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the left index finger and thumb disability is manifested by limited flexion in the left index finger, subjective difficulty making a fist, weakness, fatigue, pain, tingling, and numbness, as well as objective sensory loss, but no decreased reflexes or muscle atrophy.  As discussed above, the Board finds that the current 10 percent rating under DC 8515 contemplates these and other symptoms, as well as the separate 10 percent rating under DC 5225 for ankylosis of the distal interphalangeal joint of the left index finger.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Veteran has been working full time for the entire appellate time period and there is no other evidence of unemployability due to his service-connected disabilities.  As such, the issue of entitlement to TDIU has not been raised and need not be further addressed.

Earlier Effective Date, to Include CUE

The Veteran contends that he is entitled to an earlier effective date for the grant of entitlement to service connection for radiculopathy of the left and right lower extremities.  Specifically, he contends that during the pendency of the appeal VA laws changed with respect to the rating criteria for spine disabilities and their associated manifestations (to include radiculopathy) and that that in a March 9, 2005, rating decision he was rated under the new laws for the service-connected lumbar spine disability and the rating decision erroneously failed to provide him with a separate rating due to his right and left lower extremity radiculopathy.  The Veteran contends that this failure to afford him separate ratings under the new diagnostic criteria constituted CUE.  

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  

Subsection (b) provides:

(1)  The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release. 

(2)  (A)  The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application. 

(B)  For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation. 

(C)  This paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.

38 U.S.C.A. § 5110(b).

Finally, "subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier."  38 U.S.C.A. § 5110(g).

In addition, the Board acknowledges that the Veteran has correctly asserted that during the pendency of this appeal regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine and associated neurological effects, such as lower extremity radiculopathy.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

Prior to September 23, 2002, degenerative disc disease was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Thus, under the "old" rating criteria lower extremity neurological symptoms (such as sciatic neuropathy or radiculopathy) were included in the overall rating for the spinal disability.  

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Of particular significance to the Veteran's current claim, Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Thus, under the "revised" September 2002 criteria, separate ratings could be assigned for neurological manifestations (such as lower extremity radiculopathy) if the separate ratings would result in a higher combined rating for the overall disability.  

When considering whether separate ratings for low back symptomatology and lower extremity neurological symptoms would result in a higher combined disability rating, the General Rating Formula for Diseases and Injuries of the Spine in effect from September 26, 2003, provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2016).

Notes appended to the new rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).

DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

In this case, the Veteran originally filed a claim for VA disability benefits in November 2000, prior to separation from service.  An April 2001 rating decision granted, in relevant part, entitlement to service connection for degenerative disc disease, lumbar spine, and assigned a 10 percent rating under DC 5293, effective May 1, 2001 (the date following the Veteran's anticipated date of separation from service).  The rating decision noted some mild motor / sensory asymmetry in the lower extremities and the 10 percent rating assigned was based, in part, on those neurological manifestations.  A July 2001 rating decision subsequently amended the effective date to June 19, 2001, the day following the Veteran's actual separation from service.  

In August 2001, the Veteran submitted a notice of disagreement with the April 2001 rating decision, to include the rating for the lumbar spine.  In that statement, the Veteran reported occasional bilateral foot drop with moderate to severe pain.  In an October 2002 VA examination, the Veteran discussed burning pain, numbness, and tingling in the right lower extremity.  Straight leg raise testing, however, was normal.  The Veteran subsequently filed a timely substantive appeal to a June 2003 Statement of the Case (SOC) continuing the denial of the claim.  

In January 2004, the Veteran complained of numbness in the left leg.  An October 2004 VA neurological consultation included the Veteran's reports of some right lower extremity pain, as well as bilateral medial and anterior thigh numbness.  The diagnosis was low back pain with bilateral radicular pain.  In a November 2004 statement, the Veteran described constant back pain, with bilateral leg numbness from the hips to the knees.  At times, the Veteran had problems walking.  There also were spasms in the legs and feelings of "pins and needles" and the sensation of bugs crawling under the skin.  A December 2004 VA examination report included the Veteran's reports of numbness, tingling, and intermittent cramping pain in the bilateral lower extremities.  The diagnoses included degenerative disc disease, lumbosacral spine, and no findings of lower extremity neurological disability were made.

In February 2005, the Veteran described low back pain with spasms in both legs.  A March 2005 VA treatment record indicated that there was no evidence of left lumbar or sacral radiculopathy, but that there was mild right S1 radiculopathy, as there was minimal spontaneous activity noted in the right S1 paraspinal muscles.  

A March 9, 2005, rating decision granted an increased rating for the lumbar disc disease from 10 to 40 percent, effective from June 19, 2001.  The March 2005 rating decision specifically granted the 40 percent rating under the "old" DC 5293 rating criteria.  In addition, the rating decision specifically discussed "complaints of lower back pain with radiation into the bilateral anterior thighs" and diagnostic medical evidence that did not show evidence of sensory or motor neuropathy.  The rating decision specifically stated:

Effective September 23, 2002, the criteria for evaluating degenerative disc disease was changed.  This disability will now be evaluated either on the total duration of incapacitating episodes over the past 12 months, or on chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  If neither method results in a higher evaluation than that currently assigned, and there has been no demonstrable improvement in your condition since it was last evaluated, your current evaluation will be continued under the old criteria.  For purposes of this change, an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and requiring treatment.  Chronic orthopedic and neurologic manifestations are defined as symptoms which are present, constant, or nearly so.

You are currently evaluated at 40 percent under the old rating criteria.  You are shown to have no incapacitating episodes during the past 12 months.  Based on your range of motion you would warrant a 20 percent evaluation and your neurological symptoms affecting both lower extremities would warrant separate 10 percent evaluations.  Accordingly your degenerative disc disease of the lumbar spine is best evaluated at its current 40 evaluation under [the] old rating criteria.

These findings were confirmed in a March 2005 Supplemental Statement of the Case (SSOC), which was reissued in April 2005 with corrective identifying information for the Veteran.

A September 2008 Board decision ultimately denied an increased rating greater than 40 percent for lumbar disc disease under the old rating criteria, considering all relevant rating criteria.  The Veteran did not appeal that determination.

Instead, on October 21, 2008, the Veteran, through his representative, filed a claim for "Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities as secondary to the service-connected lumbar and cervical spine conditions."  An August 2009 rating decision granted entitlement to service connection for radiculopathy of the left and right lower extremities and assigned separate 10 percent ratings, effective October 21, 2008, the date of the Veteran's claim.  The specific basis for the grants of service connection and separate 10 percent ratings for right and left lower extremity radiculopathy is unclear for, as will be discussed in greater detail below, the 40 percent rating assigned under DC 5293 for degenerative disc disease of the lumbar spine fully contemplated the right and left lower extremity radiculopathy.  

Essentially, the RO appears to have granted entitlement to recognition of right and left lower extremity radiculopathy as separate entities of the service-connected low back disability.  As such, the claim has been styled as such and will be evaluated on that basis.  As discussed above, to the extent that the Veteran had an ongoing claim for recognition of the left and right lower extremity radiculopathy as a separate rateable entity distinct from the service-connected low back disability, the Veteran's claim for an increased rating for his lumbar spine disability, which included the associated neurological manifestations of right and left lower extremity radiculopathy, was denied by the Board in a September 2008 decision.  The Veteran did not appeal that determination to the Court of Appeals for Veterans Claims (Court) and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005). 

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009). 

In addition, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010) the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

In this case, to the extent that the Veteran's contentions could be an assertion of an unadjudicated implied claim, each of the Cogburn factors have been met.  The related nature of the lumbar spine claim and associated right and left lower extremity radiculopathy is clear.  As discussed above, the March 2005 rating decision and subsequent adjudications of the claim, including the final September 2008 Board determination, specifically included consideration of the right and left lower extremity radiculopathy.  To the extent that there were separate claims for compensation benefits for the right and left lower extremity radiculopathy, they would have been raised at the same time as the overarching lumbar spine claim.  And although the Veteran was not represented by an attorney during this period, he was represented by a Veteran's Service Organization for the entire process.  More importantly, the Veteran clearly has detailed his understanding that the "old" rating criteria under DC 5293 included both the lumbar spine itself, as well as any lower extremity neurological manifestations, including the radiculopathy at issue herein.  As such, any assertion of an unadjudicated implied claim is without merit.  

The current effective date for both right and left lower extremity radiculopathy awards is October 21, 2008, the date of claim.  Thus, the sole basis for an effective date prior to October 21, 2008, would be on the basis of CUE in one or more of the prior determinations.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994). 

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.   

As noted, the Veteran contends that the March 2005 rating decision was the product of CUE because it erroneously granted an increased rating of 40 percent under the new or "revised" rating criteria for the lumbar spine disability, without providing separate ratings for the left and right lower extremity radiculopathy, as required under the revised rating criteria.

The foregoing contention clearly is erroneous.  As outlined above, the March 2005 rating decision extensively discussed the "old" and "revised" rating criteria and specifically indicated that the 40 percent disability rating was assigned under DC 5293 of the "old" rating criteria.  As the Veteran concedes, the "old" rating criteria fully contemplated and included neurological manifestations in the rating and that a separate rating for lower extremity radiculopathy under the "old" rating criteria was not required.  In addition, the March 2005 rating decision considered whether a higher combined rating would be available under the revised rating criteria, but concluded that under this criteria the Veteran's low back disability alone would warrant a 20 percent disability rating and the right and left lower extremity radiculopathy disabilities would each warrant a 10 percent disability rating, which would not be higher than the combined 40 percent rating under the old rating criteria pursuant to DC 5293.  

The April 2001 and March 2005 rating decision and subsequent adjudications, to include the September 2008 Board determination specifically rated the Veteran's lumbar spine and associated disabilities together under the "old" rating criteria of DC 5293.  The regulations in effect at the time were properly applied in the March 2005 rating decision and all other adjudications of the claim.  Specifically, pursuant to 38 U.S.C.A. § 5110(g), the RO made a determination that the Veteran was better rated under the "old" criteria.  Clearly reducing the evaluation to reflect a 20 and two separate 10 percent evaluations would be an exercise in futility.  His rating was not based upon a liberalizing law.  Thus, the Veteran's allegation of CUE in the March 2005 rating decision for failing to apply the proper laws and regulations at that time clearly is without merit.

To the extent that any of the Veteran's contentions could be taken as an assertion that he would have warranted a higher combined rating under the "revised" rating criteria, such an argument does not amount to CUE, as the Court has held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  As such, to this extent the March 2005 rating decision was supported by the evidence then of record and consistent with the law in effect at that time.

In view of the foregoing, the Board finds, based on the evidence then of record and the law in effect at that time, that it is not undebatable the Veteran was entitled to separate compensable ratings for his right and left lower extremity radiculopathy when the March 2005 rating decision was promulgated.  Therefore, to the extent there was error in the March 2005 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

Thus, the Veteran's effective dates of October 21, 2008, for the grants of entitlement to service connection for right and left lower extremity radiculopathy are the earliest available under the law.  The September 2008 Board decision is final; the October 21, 2008, was the date of receipt of the claims for entitlement to service connection; and the March 2005 rating decision properly rated the Veteran under the old rating criteria of DC 5293 after considering whether a higher combined rating would be warranted under the revised rating criteria.  For these reasons, the Board finds that the March 2005 rating decision was not the product of CUE and that the Veteran's appeal for earlier effective dates must be denied.  


ORDER

Entitlement to a 10 percent rating for residuals, laceration left thumb and index finger, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than October 21, 2008, for the grant of entitlement to recognition of radiculopathy, left lower extremity, as a separate entity, to include on the basis that failure to grant service connection for this disability in a March 9, 2005, rating decision constituted CUE, is denied.

Entitlement to an effective date earlier than October 21, 2008, for the grant of entitlement to recognition of radiculopathy, right lower extremity, as a separate entity, to include on the basis that failure to grant service connection for this disability in a March 9, 2005, rating decision constituted CUE, is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


